Citation Nr: 9915098	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  95-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease (COPD), 
secondary to asbestos exposure.

2.  Entitlement to an increased evaluation for maxillary 
sinusitis with headaches, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.  In that decision, the 
RO denied service connection for an acquired psychiatric 
disability, a blood disorder described as polyplastocytosis, 
and COPD.  The RO also denied the veteran's claim for an 
increased evaluation for his sinus condition.  In a July 1996 
rating decision, the RO denied service connection for post-
traumatic stress disorder (PTSD), and the veteran continued 
his appeal to include that decision in claim for service 
connection for an acquired psychiatric decision.

A hearing was held in February 1997, in Montgomery, Alabama, 
before Jack W. Blasingame, who is the Board Member rendering 
the determination in this claim, and who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1996).  A transcript of the 
hearing has been included in the claims folder.

Following the hearing, the Board issued a Decision/Remand in 
December 1997.  In that action, the Board granted service 
connection for an acquired psychiatric disorder, to include 
PTSD, but denied entitlement to service connection for blood 
disorder.  The Board remanded the other two issues for the 
purpose of obtaining additional medical information, and the 
claim has since been returned to the Board for review.



REMAND

When the veteran originally appealed his case to Board, he 
listed the Alabama Department of Veterans Affairs as his 
accredited representative.  The same form also listed The 
American Legion.  See VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, dated 
November 7, 1994.  

Per 38 C.F.R. § 20.601 (1998), ". . . a specific claim may 
be prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant".  Despite this rule, 
it appears that the veteran has two representatives - The 
American Legion and the Alabama Department of Veterans 
Affairs.  Therefore, before any further action may occur, 
clarification as to whom the veteran desires to represent him 
must be obtained.  Any change of representation should be 
accomplished in accordance with 38 C.F.R. § 20.602 (1998).

Additionally, when the Board returned the claims folder to 
the RO for additional information, the Board requested that a 
specialist examine the veteran with respect to his maxillary 
sinusitis with headaches condition.  Although the veteran 
underwent pulmonary and general medical examinations, the 
information needed to evaluate the veteran's condition along 
with making a determination as to whether an increased 
evaluation should be assigned was not obtained.  Therefore, 
the Board is also returning the claim to the RO for the 
purpose of obtaining additional medical information.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
in order to obtain clarification as to 
his current legal representation.  The RO 
should provide the appellant with 
necessary and proper forms in order to 
revoke prior representation, as well as 
appoint new representation pursuant to 38 
C.F.R. §§ 20.601, 20.602, and 20.603 
(1998), where applicable.  All pieces of 
correspondence, as well as any documents 
obtained, should be made a part of the 
claims folder.

2.  The veteran should be afforded a 
complete VA examination by an 
otolaryngologist.  The examiner should 
describe, in detail, the manifestations 
and symptoms the veteran suffers 
therefrom as a result of his sinusitis.  
The doctor should ascertain whether there 
is nasal obstruction, discharge, 
crusting, and/or scabbing.  The examiner 
should also discuss whether the veteran's 
condition requires surgery or whether it 
can be controlled through medications and 
therapy.  All special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration.  All 
reports should be included in the claims 
folder.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, he and his accredited representative 
should be given a supplemental statement of the case and 
allowed sufficient time for a response.  Thereafter, the 
claim should be returned to the Board for further 
consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and obtain additional medical information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









